DETAILED ACTION
Amended claims and drawings filed 14 May 2021 have been entered. The new drawings have overcome the drawing objection of the 17 February 2021 rejection. Claims 1-2, 4-5 and 7-16 remain pending. Claims 8-16 withdrawn due to restriction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Manke et al. (US 2005/0008502) (“Manke”) in view of Falch et al. (US 2011/0217189) (“Falch”).
Regarding claim 1, Manke teaches a sealed compressor (fig 1, hermetic compressor, para 0031, prior art background is cited for general elements of the compressor) comprising a sealed container (shell 10, prior art background is cited for general elements of the compressor) that stores lubricating oil (oil stored in the bottom of shell 10, para 0043) and contains an electric unit (electric motor 60, prior art background is cited for general elements of the compressor) equipped with a stator (stator 62, prior art background is cited for general elements of the compressor) and a rotor (rotor 61, prior art background is cited for general elements of the compressor); and a compression (cylinder 30, prior art background is cited for general elements of the compressor) unit disposed above the electric unit, wherein the compression unit comprises: a shaft (crankshaft 50) that includes a main shaft portion (crankshaft 50) to which the rotor is fixed, and an eccentric shaft portion (eccentric portion 52), a cylinder block (cylinder block 20) that includes a cylinder (cylinder 30), a piston (piston 80) reciprocatively inserted into the 
Manke does not explicitly disclose wherein the retainer of the thrust bearing is freely fitted to an outside diameter side of the expansion portion. Nevertheless, an arrangement where the retainer of the thrust bearing is freely fitted to an outside diameter side of the expansion portion (of the main shaft), is obvious to try. A limitation is obvious to try when "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under  HYPERLINK "https://rdms-mpep-vip.uspto.gov/RDMS/MPEP/current#/current/d0e302450.html"§ 103. "KSR, 550 U.S. at 
Manke also does not teach an overall height of the sealed container is sized not to exceed a length six times larger than a diameter of the piston; at least half of an overall length of the main bearing is inserted into a bore formed at a center of the rotor; and wherein a length of the main bearing is set in a range from 1.5 times larger than the diameter of the piston to twice as large as the diameter of the piston.
Falch teaches an analogous compressor main bearing wherein an overall height (overall height of the refrigerant compressor a result of electric drive unit height, para 0009, piston height, para 0005, and crankshaft height para 0012, and or height compensating springs that compensate for varied height of the other structures, para 0010-11) of the sealed container is sized not to exceed a length six times larger than a diameter of the piston is design choice (the overall height of the compressor is selected for economical production, para 0008, height compensating elements adjust for selection of crankshaft length, piston diameter, or electric drive unit used, para 0011). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select an electric It would have been further obvious to incorporate Falch’s teaching of selecting refrigerating capacity by varying electric drive unit size while maintain cylinder diameter relatively constant into the design considerations of Manke in order to produce practically identical compressors in a compressor family that varies refrigerating capacity only by varying the size of the electric dive unit used, thereby allowing the other compressor components to be produced identically or practically identical, thereby allow economical production (Falch, para 0008).
Falch further teaches at least half of an overall length of the main bearing is inserted into a bore formed at a center of the rotor is an optimization (Falch, main bearing height from the base of the cylinder housing is the same distance regardless of height of the electric drive unit for economics of scale, para 0012, the length of the bearing is desirably the greatest length possible to minimize bearing load, para 0012 – 0017, but the main bearing must be short enough to allow for the fit of the rotor to the crankshaft, para 0014, and the main bearing must be short enough for optimal crankshaft oil distribution, para 0017).
Therefore, Falch teaches the above dimensions of main bearing, piston diameter, crankshaft length, rotor length, and overall height of the compressor as result effective variables which optimize refrigerating capacity and economical production (Falch, para 0005, 0008). The courts have held that result-effective variables are obvious when there is a motivation to optimize (In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)). In this case, the claimed value can be used as a result effective variable, since doing so is mere optimization to the teaching of Falch.
Falch further teaches wherein a length of the main bearing is set in a range from 1.5 times larger than the diameter of the piston to twice as large as the diameter of the piston is an optimization (Falch, cylinder dimeter varies slightly while electric drive unit size varies greatly in relation to the cylinder diameter in order to select refrigerating capacity, para 0005; main bearing height from the base of the cylinder housing is the same distance regardless of height of the electric drive unit for economics of scale, para 0012, the length of the bearing is desirably the greatest length possible to minimize bearing load, para 0012 – 0017, but the main bearing must be short enough to allow for the fit of the rotor to the crankshaft, para 0014, and the main bearing must be short enough for optimal crankshaft oil distribution, para 0017). The courts have held that result-effective variables are obvious when there is a motivation to optimize (In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)). In this case, the claimed value can be used as a result effective variable, since doing so is mere optimization to the teaching of above.
Regarding claim 4 dependent on 1, Manke discloses wherein a non-sliding portion is provided on a bearing side of an outside diameter of the piston or on the bearing side of an inside diameter of the cylinder (Manke, fig 4, outward taper at the rim of cylinder 30 inherently does not bear on the piston; and inherently the interior of the cylinder has a clearance volume at top dead center, the cylinder walls of the clearance volume are non-sliding portions in regards to the outer sliding surface of the piston).
Regarding claim 5 dependent on 1, Manke discloses the sealed compressor comprising: a tubular extension (fig 4d, tubular extension 45, para 0047 - 0054) portion extended upward from the thrust surface of the cylinder block.
Regarding claim 7 dependent on any of 1-5, Manke discloses a refrigerator (implicit in a refrigeration compressor, para 0016; and refrigeration system, para 0001).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Manke in view of Falch in view of Cho (US 2007/0025864) (“Cho”).
Regarding claim 2 dependent on 1, Manke discloses wherein the rolling element is a ball (Manke, balls, para 0036). Manke does not disclose a groove (Cho, fig 2, a groove is depicted for the upper and lower thrust washers, p 29) is formed in each of the upper race and the lower race along a track (Cho, implicit that there is a track for the balls 33 interposed between upper and lower thrust washers 31 and 32, p 29) in contact with the rolling element. Cho teaches an analogous hermetic compressor with a thrust bearing, the thrust bearing having a groove (Cho, fig 2, a groove is depicted for the upper and lower thrust washers, p 29) is formed in each of the upper race and the lower race along a track (Cho, implicit that there is a track for the balls 33 interposed between upper and lower thrust washers 31 and 32, p 29) in contact with the rolling element. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to replace the thrust washer of Manke with the thrust washer of Cho with the annular grooves, in order to more securely spread the axial load of the rolling balls on the upper and lower races, therefore increasing the longevity of the axial bearing.

	Response to Arguments
Applicant’s arguments, see Remarks 14 May 2021 with respect to Manke in view of Falch have been fully considered but are not persuasive.
Applicant argues that Falch does not recognize the claimed ratio of the length of the main bearing to the diameter of the piston as result-effective, and that there is no disclosure in Falch about a desirable ratio of the length of the main bearing. This argument is not persuasive, because applicant’s selected ratio is simply a ratio of a non-critical piston diameter and an optimized value of a bearing 
As cited in the previous office action, Falch teaches specific desired results for the size of the main bearing with a casing size (par 0008) wherein the length of the bearing is desirably the greatest length possible to minimize bearing load, (para 0012 – 0017), but the main bearing must be short enough to allow for the fit of the rotor to the crankshaft, (para 0014), and the main bearing must be short enough for optimal crankshaft oil distribution (para 0017). Examiner notes a person of ordinary skill in the art would recognize that bearing load is a direct result of the displacement of the compressor and its resultant force. 
Applicant’s claimed ratio does not provide an unexpected result, and in fact is selected for the same reasons disclosed by Falch above.  Applicant’s paragraph 0098 restates that increasing main bearing length decreases applied moment load (par 0098, line 7-9); which is a restatement of Falch’s selection of length to minimize bearing load (par 0012-0017).  Applicants paragraph 0098 also restates that changes in bearing length affects lubrication; which is a restatement of Falch’s selection of bearing length for optimal oil distribution (para 0017).  Finally, Applicant’s paragraph 0099 indicates that the ratio of 1.5 to 2.0 is selected to decrease height of the sealed container while reducing sliding loss (applicants para 0097; examiner notes that sliding loss is interpreted as sliding loss in the main bearing, because the other bearings of the invention include rollers which are not sliding bearings); that ratio is the obvious result of a ratio of a non-critical piston diameter combined with selecting the desired result of shortening the main bearing to fit within the casing (Falch, para 0014) while also maintaining sufficient length for oil distribution (Falch, para 0017).  
Applicant’s piston diameter does not have criticality because applicant does not give a rationale for the selection of piston diameter size and its effect on the above ratio. Piston diameter is only disclosed in reference to the limit of casing size (Applicant’s, par 0040-0042, 0072, 0079, 0094, 0127, 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEOFFREY S LEE/Examiner, Art Unit 3746

/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746